Citation Nr: 1222901	
Decision Date: 06/29/12    Archive Date: 07/10/12

DOCKET NO.  08-01 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

1.  Entitlement to an initial rating in excess of 50 percent for post-traumatic stress disorder (PTSD), for the purposes of accrued benefits.

2.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus, type II, with peripheral neuropathy and erectile dysfunction, for the purposes of accrued benefits.

3.  Entitlement to a compensable rating for a shell fragment wound scar of the right knee, for the purposes of accrued benefits.

4.  Entitlement to a compensable rating for a shell fragment wound scar of the left temple, for the purposes of accrued benefits.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from March 1966 to July 1969 and died in May 2009.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from February 2012 determinations of the Department of Veterans Appeals (VA) Regional Office (RO) in Montgomery, Alabama.

The Board notes that, in May 2012, the issues certified to the Board by the RO were entitlement to service connection for degenerative joint disease of the left and right knees, and increased ratings for PTSD, diabetes mellitus with peripheral neuropathy and erectile dysfunction, and scars of the right knee and left temple, and entitlement to a total rating based upon individual unemployability (TDIU).  However, as discussed in detail below, the Board is of the opinion that the matters as set forth on the title page most accurately represent the current status of the appellant's case.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record reflects that, prior to his death, the Veteran perfected an appeal as to a May 2006 rating decision that, in pertinent part, granted service connection for PTSD and diabetes mellitus type II with peripheral neuropathy and erectile dysfunction, and awarded initial 30 and 20 percent disability ratings, respectively, and denied compensable ratings for shell fragment wound scars to his right knee and left temple, service connection for degenerative joint disease of the left and right knees, and a TDIU.  

The Veteran died in May 2009.  In an October 2009 rating decision, the RO granted the appellant's claim for service connection for the cause of his death and, in a November 2009 letter, advised her that accrued benefits could not be paid as there were no accrued amounts available.  In May 2011 correspondence to the RO, the appellant (who is the Veteran's widow) and her representative raised her claim for accrued benefits.  

In a February 2012 rating decision, the RO granted an initial 50 percent rating for PTSD, service connection for degenerative joint disease of the left and right knees, and laxity of the right knee, that were granted 10 percent ratings, entitlement to a TDIU, and basic eligibility to Dependents' Educational Assistance.  A February 2012 supplemental statement of the case (SSOC) addressed the matters of ratings in excess of 50 percent for PTSD, and in excess of 20 percent for diabetes mellitus type II with peripheral neuropathy and erectile dysfunction, and compensable ratings for shell fragment wound scars of the left temple and right knee.

In a Statement Of Accredited Representative in Appealed Case (VA Form (646) dated on May 1, 2012, the appellant's representative addressed the matters of entitlement to ratings in excess of 50 percent for PTSD and 20 percent for diabetes mellitus type II with peripheral neuropathy and erectile dysfunction, and compensable ratings for shell fragment wound scars of the right knee and left temple.  The Board accepts the representative's statement as a notice of disagreement with the matters of entitlement to initial ratings above 50 percent for PTSD and above 20 percent for diabetes mellitus type II with peripheral neuropathy and erectile dysfunction, for the purposes of accrued benefits, and compensable ratings for shell fragment wound scars of the right knee and left temple, for the purposes of accrued benefits.  However, the record does not reflect that the RO issued a statement of the case on these issues.  Hence, the Board must remand these matters for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case regarding the matters of entitlement to initial ratings in excess of 50 percent for PTSD and 20 percent for diabetes mellitus type II with peripheral neuropathy and erectile dysfunction, for the purposes of accrued benefits, and compensable ratings for shell fragment wound scars of the right knee and left temple, for the purposes of accrued benefits.  If, and only if, the appellant timely perfects an appeal, should this claim should be returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


